Citation Nr: 0711343	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  05-35 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for a low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



REMAND

The veteran served on active duty from October 1943 to 
February 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

In July 2006, the veteran testified before the undersigned.  
At that time, the veteran submitted additional evidence, and 
stated that he did not waive regional office consideration of 
this additional evidence.  Thus the veteran wishes that the 
evidence to be reviewed by the RO prior to the Board's 
consideration.  When the Board considers additional evidence 
without remanding the case to the RO for initial 
consideration, and without obtaining a waiver from the 
appellant, it denies appellants "one review on appeal to the 
Secretary."  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 
20.1304(c)) (2006).  Therefore, the case must be remanded for 
consideration of the newly associated evidence, (See 38 
C.F.R. § 20.1304 (2006); VAOPGCPREC 1-2003) followed by a 
supplemental statement of the case.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following development:

1.  The veteran should be informed of the 
information and evidence needed to 
establish a disability rating and 
effective date for the claim on appeal.  
Dunlap v. Nicholson, No. 03-320 (U.S. 
Vet. App. Mar. 22, 2007); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Ensure that all notification and 
development procedures are fully complied 
with and satisfied as to whether new and 
material evidence has been received.  
This includes written notice of the 
evidence, if any, the veteran is expected 
to provide in support of his attempt to 
reopen the claim for service connection, 
and the evidence, if any, the RO will 
obtain for him.  The notification should 
include notice of the specific evidence 
necessary to constitute new and material 
evidence to reopen the veteran's claim, 
pursuant to Kent v. Nicholson 20 Vet. 
App. 1 (2006).  The RO should also advise 
him that he should submit any relevant 
evidence in his possession concerning his 
claim.  

3.  The RO must re-adjudicate the claim 
based on the entire record to include the 
additional evidence submitted by the 
appellant at his July 2006 hearing.  If 
the claim is not resolved to the 
satisfaction of the appellant, he and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




